NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
HOWARD WESLEY MATCHETT, JR.,
Petition.er, '
V.
MERIT SYSTEMS PROTECTION BOARD,
~ Respondent.
2012-3060
Petition for review of the Merit Systems Protection
Board in case no. PH315H1I0319-I-1.
ON MOTION
ORDER
Howard Wes1ey Matchett, Jr. moves to withdraw his
petition for review
Upon consideration there0f,
IT ls OR1:)ERED THAT: .
(1) The motion to withdraw the petition is granted
The petition is dismissed
(2) Each side shall bear its own costs

MATCHETT V. MSPB
2
FOR THE CoURT
 1 6 2012 lsi J an Horbaly
Date J an Horba1y
C1erk
cci HoWard Wes1ey Matchett, Jr.
Jane C. Dempsey, Esq.
Nico1e DeCrecenzo, Esq.
s21
Issued As A Mandate: HAR 1 6 2012
FILED
U.S. COURT DF APPEAl.S FOH
THF.FEDEHAL C|HCUI`I'
MAR 16 2012
JAN HORBAl.¥
CLERK